DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pitcher et al. (US Patent Application Publication No. 2014/0352968) in view of Cherewyk (US Patent Application Publication No. 2009/0145597).
In reference to claim 1, Pitcher discloses a bridge connector for a frac zipper manifold (par. 0027, the apparatus is intended for use in “zipper fracturing”), comprising:
a bridge connector header 192 comprising:
an axial throughbore (Fig. 10, the throughbore extends within header 192) having a first longitudinal axis (Fig. 10, extending along the axis between valves 164 and 166); 

first and second connection blocks 196 and 200 in fluid communication with the axial throughbore of the bridge connector header 192 (see Fig. 10); and
first and second bridge spools 154 and 156 attached to, and in fluid communication with, the first and second connection blocks respectively 196 and 200 (see Fig. 10).
Pitcher fails to disclose a first flow diverter configured to divert some portion of fluid flowing along to the second longitudinal axis to flow along the first longitudinal axis.  Cherewyk discloses a flow diverter 3 (see Fig. 3, par. 0030) configured to divert fluid flowing along a second axis (Fig. 3, of inlet 6) to a second longitudinal axis (Fig. 3, of bore 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include such a flow diverter so that flow can be efficiently redirected towards the outlet.
In reference to claim 4, Cherewyk discloses that the first flow diverter 3 comprises first and second diverting surfaces (see Fig. 3, there is a first surface flush with inlet 6 and a second conical surface extending downwards from the first surface).
In reference to claim 5, Cherewyk discloses that the second diverting surface is curvilinear (see Fig. 3, the second surface comprises a curved portion extending down from the first portion).
In reference to claim 6, Cherewyk discloses that the curvilinear diverting surface is concave (see Fig. 3).
In reference to claim 7, Cherewyk discloses that the first flow diverter 3 comprises a conical diverting surface (see Fig. 3).

In reference to claim 8, Pitcher discloses a method for conducting hydraulic fracturing operations, comprising the following steps:

a spool 152 configured to allow axial flow of fracturing fluid; and 
an outlet 158 configured to selectively allow flow of fracturing fluid to a bridge connector (see Fig. 10);
providing a bridge connector header 192 comprising:
an axial throughbore (Fig. 10, the throughbore extends within header 192) having a first longitudinal axis (Fig. 10, extending along the axis between valves 164 and 166); 
an input (Fig. 10, from valve 158) having a second longitudinal axis and in fluid communication with the axial throughbore (see Fig. 10); and
configuring the bridge connector header 192 such that the input is in fluid communication with the outlet of the frac zipper manifold (see Fig. 10);
configuring first and second connection blocks 196 and 200 such that they are in fluid communication with the axial throughbore of the bridge connector header 192 (see Fig. 10);
attaching first and second bridge spools 154 and 156 to the first and second connection blocks 196 and 200 (see Fig. 10) respectively; and
causing fluid to flow through the outlet of the frac zipper manifold, such that said fluid flows into the input of the bridge connector header 192 along the second longitudinal axis and diverting to flow along the first longitudinal axis (see Fig. 10).
Pitcher fails to disclose a first flow diverter configured to divert some portion of fluid flowing along to the second longitudinal axis to flow along the first longitudinal axis.  Cherewyk discloses a flow diverter 3 (see Fig. 3, par. 0030) configured to divert fluid flowing along a second axis (Fig. 3, of inlet 6) to a second longitudinal axis (Fig. 3, of bore 5).  It would have been obvious to a person having ordinary 
In reference to claim 11, Cherewyk discloses that the first flow diverter 3 comprises first and second diverting surfaces (see Fig. 3, there is a first surface flush with inlet 6 and a second conical surface extending downwards from the first surface).
In reference to claim 12, Cherewyk discloses that the second diverting surface is curvilinear (see Fig. 3, the second surface comprises a curved portion extending down from the first portion).
In reference to claim 13, Cherewyk discloses that the curvilinear diverting surface is concave (see Fig. 3).
In reference to claim 14, Cherewyk discloses that the first flow diverter 3 comprises a conical diverting surface (see Fig. 3).

Allowable Subject Matter
Claims 2, 3, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cherewyk (US Patent Application Publication No. 2018/0179848), Witkowski et al. (US Patent Application Publication No. 2017/0370199), Dickinson (US Patent Application Publication No. 2017/0198548) all disclose similar zipper fracturing systems.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/17/21